UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 AMENDMENT NO. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ADVANCED CANNABIS SOLUTIONS, INC (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 4445 Northpark Drive, Suite 102 Colorado Springs, CO80907 20-8096131 (719) 590-1414 (IRS Employer I.D. (Address, including zip code, and telephone number Number) including area of principal executive offices) Robert L. Frictel 4445 Northpark Drive, Suite 102 Colorado Springs, Colorado 80907 (719) 590-1414 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: William T. Hart, Esq. Hart & Hart, LLC 1624 Washington Street Denver, Colorado80203 (303) 839-0061 As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed MaximumAggregate Offering Price Amount of Registration Fee Common stock (2) Total $ $ $ Offering price computed in accordance with Rule 457 (c). Shares of common stock offered by selling shareholders. Pursuant to Rule 416, this Registration Statement includes such indeterminate number of additional securities as may be required for issuance as a result of any stock dividends, stock splits or similar transactions. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of l933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 PROSPECTUS ADVANCED CANNABIS SOLUTIONS, INC. Common Stock By means of this prospectus a number of our shareholders are offering to sell up to 3,415,700 shares of our common stockwhich are issuable upon the exercise of outstanding warrants or the conversion of notes. Our common stock trades under the symbol “CANN” on an unsolicited basis in the grey market. On June 10, 2014, the closing price of our common stock was $11.15. The shares owned by selling shareholders may be sold in the over-the-counter market, or otherwise, at prices and terms then prevailing or at prices related to the then current market price, or in negotiated transactions. Although we will receive proceeds if any of our Series A Warrants are exercised,we will not receive any proceeds from the sale of the common stock by the selling stockholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. THESE SECURITIES ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK.FOR A DESCRIPTION OF CERTAIN IMPORTANT FACTORS THAT SHOULD BE CONSIDERED BY PROSPECTIVE INVESTORS, SEE "RISK FACTORS" BEGINNING ON PAGE 4 OF THIS PROSPECTUS. The date of this prospectus is , 2014. 1 PROSPECTUS SUMMARY We were incorporated on November 12, 1987 in Colorado, under the name Promap Corporation.Until August 2013 our primary business involved the sale of maps to the oil and gas industry. On August 14, 2013, we acquired 94% of Advanced Cannabis Solutions, Inc., (“ACS”) a private Colorado corporation.On October 1, 2013 we changed our name to Advanced Cannabis Solutions, Inc. On November 19, 2013 we acquired the remaining 973,000 outstanding shares of ACS in exchange for the issuance of 973,000 shares of our common stock to the former shareholders of ACS.In connection with the transaction, we issued 973,000 Series A warrants to the former ACS shareholders in exchange for a like number of warrants held by the former ACS shareholders.The Series A warrants we issued have the same terms as the warrants exchanged by the former ACS shareholders. We plan to lease growing space and related facilities to licensed marijuana growers and dispensary owners for their operations. Additionally, we plan to provide a variety of services to the cannabis industry, such as compliance support and consulting. The Offering By means of this prospectus, a number of our shareholders/warrant holders are offering to sell: ● up to 973,000 shares of our common stock which they acquired in connection with our acquisition of Advanced Cannabis Solutions, Inc.; ● up to 973,000 shares of our common stock which they may receive upon the exercise of our Series A warrants; ● up to 376,000 shares of our common stock which they may receive upon the conversion of notes; ● up to 42,700 shares of our common stock issuable upon the exercise of Series B warrants we issued to the placement agent for our offering of convertible notes and ● up to 1,000,000 shares of common stock issuable upon the exercise of Series C warrants we sold to Full Circle Capital Corporation. See the section of this prospectus entitled “Selling Shareholders” for more information. The purchase of the securities offered by this prospectus involves a high degree of risk.Risk factors include the lack of any relevant operating history, losses since we were incorporated, the possible need for us to sell shares of our common stock or other securities to raise capital.In addition, our auditors, in their report on our financial statements for the period ended December 31, 2013 expressed substantial doubt as to our ability to continue in business.See the “Risk Factors” section of this prospectus below for additional Risk Factors. 2 Forward-Looking Statements This prospectus contains or incorporates by reference forward-looking statements, concerning our financial condition, results of operations and business.These statements include, among others: ● statements concerning the benefits that we expect will result from the business activities that we contemplate; and ● statements of our expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts. You can find many of these statements by looking for words such as “believes”, “expects”, “anticipates”, “estimates” or similar expressions used in this prospectus. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied in those statements.Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied.We caution you not to put undue reliance on these statements, which speak only as of the date of this prospectus. To the extent, the information contained in this prospectus, changes in any material respect, we will amend this prospectus. RISK FACTORS This section of the prospectus discloses all material risks known to us.We do not make, nor have we authorized any other person to make, any representation about the future market value of our common stock.In addition to the other information contained in this prospectus, the following factors should be considered carefully in evaluating an investment in our securities.If any of the risks discussed below materialize, our common stock could decline in value or become worthless. We have a limited operating history and may never be profitable.Since we recently commenced operations under our new business plan, it is difficult for potential investors to evaluate our business. We will need to raise additional capital in order to fund our operations.There can be no assurance that we will be profitable or that the shares which may be sold in this offering will have any value. There is substantial doubt about our ability to continue as a going concern.Our financial statements have been prepared on a going concern basis which assumes we will be able to realize its assets and discharge our liabilities in the normal course of business for the foreseeable future.We incurred a loss since Inception (June 5, 2013) resulting in an accumulated deficit of $(1,284,825) as of March 31, 2014 and further losses are anticipated in the development of our business. Our ability to continue as a going concern is dependent upon our becoming profitable in the future and, or, obtaining the necessary financing to meet our obligations and repay its liabilities arising from normal business operations when they come due. There is no guarantee that we will be successful in achieving these objectives. 3 We may be unable to acquire the properties that are critical to our proposed business.Our business plan involves the acquisition of properties which will be leased to marijuana growers.There can be no assurance that we will be able to obtain the capital needed to purchase any properties. Our failure to obtain capital may significantly restrict our proposed operations.We need capital to operate and fund our business plan.We do not know what the terms of any future capital raising may be but any future sale of our equity securities will dilute the ownership of existing stockholders and could be at prices substantially below the price of the shares of common stock sold in this offering.The failure of us to obtain the capital which it requires may result in the slower implementation of our business plan. Our proposed business is dependent on laws pertaining to the marijuana industry. Continued development of the marijuana industry is dependent upon continued legislative authorization of marijuana at the state level.Any number of factors could slow or halt progress in this area.Further, progress, while encouraging, is not assured.While there may be ample public support for legislative action,numerous factors impact the legislative process.Any one of these factors could slow or halt use of marijuana, which would negatively impact our proposed business. As of May 31, 2014, 21 states and the District of Columbia allow its citizens to use medical marijuana.Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use.The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct law federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana.However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of federal laws.Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly.Any such change in the federal government’s enforcement of current federal laws could cause significant financial damage to us and its shareholders. Further, and while we do not intend to harvest, distribute or sell cannabis, by leasing facilities to growers of marijuana, we could be deemed to be participating in marijuana cultivation, which remains illegal under federal law, and exposes us to potential criminal liability, with the additional risk that our properties could be subject to civil forfeiture proceedings. The marijuana industry faces strong opposition.It is believed by many that large well-funded businesses may have a strong economic opposition to the marijuana industry.We believe that the pharmaceutical industry clearly does not want to cede control of any product that could generate significant revenue.For example, medical marijuana will likely adversely impact the existing market for the current “marijuana pill” sold by mainstream pharmaceutical companies.Further, the medical marijuana industry could face a material threat from the pharmaceutical industry, should marijuana displace other drugs or encroach upon the pharmaceutical industry’s products.The pharmaceutical industry is well funded with a strong and experienced lobby that eclipses the funding of the medical marijuana movement.Any inroads the pharmaceutical industry could make in halting or impeding the marijuana industry could have a detrimental impact on our proposed business. 4 Marijuana remains illegal under Federal law.Marijuana is a schedule-I controlled substance and is illegal under federal law.Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal law.Since federal law criminalizing the use of marijuana preempts state laws that legalize its use,strict enforcement of federal law regarding marijuana would likely result in our inability to proceed with its business plan. Potential users of our proposed facility may have difficulty accessing the service of banks, which may make it difficult for them to operate.Since the use of marijuana is illegal under federal law,there is a compelling argument that banks cannot accept for deposit funds from businesses involved with marijuana.Consequently, businesses involved in the marijuana industry often have trouble finding a bank willing to accept their business.The inability to open bank accounts may make it difficult for potential tenants of our proposed facility to operate. Laws and regulations affecting the medical marijuana industry are constantly changing, which could detrimentally affect our proposed operations.Local, state and federal medical marijuana laws and regulations are broad in scope and subject to evolving interpretations, which could require us to incur substantial costs associated with compliance or alter its business plan. In addition, violations of these laws, or allegations of such violations, could disrupt our business and result in a material adverse effect on its operations.In addition, it is possible that regulations may be enacted in the future that will be directly applicable to our proposed business.We cannot predict the nature of any future laws, regulations, interpretations or applications, nor can we determine what effect additional governmental regulations or administrative policies and procedures, when and if promulgated, could have on its business. Potential competitors could duplicate our business model.There is no aspect of our business which is protected by patents, copyrights, trademarks, or trade names.As a result, potential competitors could duplicate our business model with little effort. We are dependent on its management and the loss of any of its officers could harm our business.Our future success depends largely upon the experience, skill, and contacts of our officers.The loss of the services of these officers may have a material adverse effect upon our business. Since the market price for our common stock is volatile, investors may not be able to sell any of their shares at a profit.The market price of our common stock has been highly volatile and the market has from time to time experienced significant price and volume fluctuations that are unrelated to our operating performance. Between August 15, 2013, and June 10, 2014 our stock price has ranged from a low of $1.50 per share to a high of $64.64 per share. Factors such as whether we are able to identify and purchase properties and government regulation may have a significant effect on the future market price of our common stock. Trading of our stock on the OTC Bulletin Board was suspended on March 28, 2014 due to a suspension of trading order issued by the Securities and Exchange Commission.Since April 10, 2014, our common stock has traded under the symbol “CANN” on an unsolicited basis in the grey market and, as of June 10, 2014, the quotation of our common stock on the OTC Bulletin Board had not resumed.The market for securities traded on the grey market is generally less liquid and more volatile than securities traded on the OTC Bulletin Board or on the platform maintained by the OTC Markets Group. Fluctuations in market prices are not uncommon. No assurance can be given that the grey market for our common stock will continue. Disclosure requirements pertaining to penny stocks may reduce the level of trading activity in the market for our common stock and investors may find it difficult to sell their shares.Trades of our common stock will be subject to Rule 15g-9 of the Securities and Exchange Commission which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. 5 MARKET FOR OUR COMMON STOCK. Trading of our stock on the OTC Bulletin Board began on August 15, 2013. Trading was suspended on March 28, 2014 due to a suspension of trading order issued by the Securities and Exchange Commission. Since April 10, 2014, our common stock has traded under the symbol “CANN” on an unsolicited basis in the grey market and the quotation of our common stock on the OTC Bulletin Board had not resumed. Shown below is the range of high and low sales prices for our common stock as reported by the OTC Bulletin Board for the periods presented below . Quarter Ended High Low September 30, 2013 $ $ December 31, 2013 $ $ March 31, 2014 $ $ As of June 10, 2014, the closing price of our common stock was $11.15. As of June 10, 2014, we had 13,438,933 outstanding shares of common stock and 89 shareholders of record. Holders of our common stock are entitled to receive dividends as may be declared by the Board of Directors.Our Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid.We currently intend to retain any future earnings to finance future growth.Any future determination to pay dividends will be at the discretion of the board of directors and will depend on our financial condition, results of operations, capital requirements and other factors the board of directors considers relevant. 6 Our Articles of Incorporation authorize our Board of Directors to issue up to 5,000,000 shares of preferred stock.The provisions in the Articles of Incorporation relating to the preferred stock allow directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION We were incorporated on November 12, 1987 in Colorado, under the name Promap Corporation.Prior to December 2013, we made hard copy and digital format maps for the oil and gas industry.During that period of time, most of our sales were to a Company controlled by our the Chief Executive Officer On August 14, 2013, we acquired 94% of Advanced Cannabis Solutions Inc., a private Colorado corporation.On November 19, 2013 we acquired the remaining shares of Advanced Cannabis Solutions. During the years ended December 31, 2012 and 2013we provided hard copy and digital format oil and gas production to oil and gas companies in the United States and Canada.Our maps covered various geologic basins in numerous areas including: Denver Basin, Powder River Basin, Michigan Basin, Williston Basin, Arkoma Basin, Illinois Basin, Cincinnati Arch, Uintah - Piceance Basins and The Nevada Basin. We also provided maps of the North American Coal Basin and Coal Bed Methane Activity and North American Devonian - Mississippian Shale Map with detailed pipeline locations.On December 31, 2013 we sold our oil and gas mapping business to our former Chief Executive Officer in consideration for his agreement to assume all liabilities associated with the mapping business. Since August 2013, our core activity has been to provide sophisticated services and solutions to the regulated cannabis industry throughout the United States by leasing growing space and related facilities to licensed marijuana growers and dispensary owners for their operations.Tenants will pay rent and other fees to us for the use of the properties, all in compliance with applicable local and state laws and regulations.Additionally, we plan to provide a variety of services to the marijuana industry. Our initial focus will be on opportunities within Colorado, which has allowed its citizens to use medical marijuana since 2000. Voters in Colorado recently approved a ballot measure in November 2013 to legalize marijuana for recreational adult use. The following discussion analyzes our financial condition and summarizes the results of operations for the period ended December 31, 2013.This discussion and analysis should be read in conjunction with our financial statements included as part of this prospectus. While we do not intend to harvest, distribute or sell cannabis, we may be irreparably harmed by a change in enforcement by the Federal or state governments. 7 The acquisition of Advanced Cannabis Solutions was accounted for as a reverse acquisition and recapitalization using accounting principles applicable to reverse acquisition.Under this type of accounting ACS is considered to have acquired us.Consequently, ACS’ financial results are disclosed for the period of inception (June 5, 2013) through December 31, 2013, while our financial results have only been consolidated with those of ACS from August 14, 2013, forward. Results of Operations Period of inception (June 5, 2013) through December 31, 2013 We did not have any revenues for the period from inception through December 31, 2013.This lack of revenue was primarily due to the development stage status of the Company. Our general and administrative expenses were $53,265 for the period from inception to December 31, 2013. The expenses were related to travel, conference fees, and memberships. Our payroll expenses were $108,588 for the period from inception to December 31, 2013.These expenses consisted of two officers ’ salaries and wages for a part-time administrative employee. Our professional fees expenses were $391,132 for the period from inception to December 31, 2013.These payments consisted of $86,854 of legal fees, $21,491 of accounting fees, and $256,175 of consulting fees related to the formation and start-up of the Company.The consulting fees consisted of $64,000 paid to a contractor, who provided capital formation advice, and the balance was used for professional assistance in the formation of the company. Our office expenses were $8,269 for the period from inception to December 31, 2013.These expenses paid for our monthly rent and miscellaneous office supplies. We had a loss on an option of $150,000 that we had acquired to purchase real estate in Boulder, Colorado.The option expired, unexercised, and consequently we wrote off the full cost of the option. Three months ended March 31, 2014 Revenues for the three months ended March 31, 2014 were $48,765. Tenant rental income related to our property near Pueblo, Colorado was $28,765 and we recognized $20,000 from a consulting contract. Operating expenses for the three months ended March 31, 2014 consisted of general and administrative expenses of $54,476, primarily for corporate expenses including insurance premiums, travel and promotion, and website maintenance, payroll and related expenses of $105,135 for staff salaries and our share of health insurance premiums, professional fees of $82,516, primarily legal and accounting and audit fees, office expenses of $7,689, and depreciation expense of $3,116. During the three months ended March 31, 2014 we incurred other expenses of $369,696 which were comprised of amortized debt discount of $320,422 and accrued interest expense of $49,274 on our convertible notes. Liquidity and Capital Resources Our sources and (uses) of funds for the period from inception through December 31, 2013 are shown below: Net cash provided by (used in) operations ) Purchase and cancellation of common stock ) Purchase of option to acquire real property ) Purchase of property ) Sale of common stock and warrants Sale of convertible notes Debt acquisition costs ) During the period from June 5, 2013 (Inception) to December 31, 2013, we raised net funding of $1,449,260 through the sale of common stock, warrants, and convertible notes.Of this amount, $100,000 was used to purchase 8,000,000 shares of our common stock from a former officer, $432,753 was used to purchase real estate and an option to acquire property, and $488,192 was used to cover our operating losses. Our sources and (uses) of funds for the three months ended March 31, 2014 are shown below: Net cash provided by (used in) operations $ (330,777 ) Purchase of property and equipment $ (8,250 ) Sale of warrants 400,000 Loan repayment (943 ) Sale of convertible notes, net of debt issuance costs 1,412,400 Deferred financing costs (15,000 ) 8 During the three months ended March 31, 2014 we generated $1,412,400, net of debt issuance costs, from the issuance of convertible notes and $400,000 from the sale of 1,000,000 Series C warrants.We paid $15,000 in deferred financing costs and $943 in principal repayments on our 8 1/2% convertible notes. During the current period we also used $8,250 to make improvements to our property in Pueblo County, Colorado. At March 31, 2014, we had cash on hand of $1,884,866, other current assets of $55,407, and current liabilities of $38,740. Our continued operations will depend on being able to raise additional capital in order to execute our business plan. During August and September 2013, we sold 973,000 units at a price of $1.00 per unit.Each unit consisted of one share of our common stock and one Series A warrant.Each Series A warrant entitles the holder to purchase one share of our common stock at a price of $10.00 per share. During December 2013 and January 2014 we sold convertible promissory notes in the principal amount of $2,135,000 to 34 accredited investors.The notes bear interest at 12% per year, payable quarterly, mature on October 31, 2018 and are convertible into shares of our common stock, initially at a conversion price of $5.00 per share. On March 31, 2014, 4 note holders with a combined note balance of $255,000 converted these notes into 51,733 shares of our Common Stock. On January 21, 2014 we signed an agreement with Full Circle Capital Corporation, a closed-end investment company.The agreement provides that Full Circle will initially provide $7.5 million to us in the form of Senior Secured Convertible Notes. Full Circle will provide us with the $7.5 million when: ● Full Circle agrees on the location of property to be purchased; ● The property’s appraised value is satisfactory to Full Circle; ● A Phase I environmental inspection is completed to the satisfaction of Full Circle; and ● We are able to provide a first priority lien on the property to Full Circle. We can borrow an additional $22.5 million with the mutual agreement of us and Full Circle. At least 95% of any loan proceeds will be used to acquire properties which we will lease to licensed marijuana growers. The six-year loan will be secured by real estate acquired with the loan proceeds and will require interest-only payments at a rate of 12% per year. The initial loan can, at any time, be converted into shares of our common stock at a conversion price of $5.00 per share.It is contemplated that further advances will be convertible at 110% of the market price of our stock on the day of advance, or the ten-day volume-weighted average price prior to the day of advance, whichever is lower. 9 The funding of the loan is subject to the execution of additional documents between the parties. Full Circle also purchased, for $500,000, warrants which allow Full Circle to purchase up to 1,000,000 shares of our common stock at any time on or prior to January 21, 2017 at a price of $5.50 per share. Of the $500,000 proceeds from the warrant being issued to Full Circle Capital Corporation, $100,000 was retained by Full Circle Capital Corporation to cover legal and deal related expenses of future financing transactions. We plan to lease growing space and related facilities to licensed marijuana growers and dispensary owners for their operations. However we must first acquire the properties which we plan to lease.The number of properties which will be able to acquire will be directly related to the amount of capital we are able to raise. Trends Except for our agreement with Full Circle, we do not have any commitments or arrangements from any person to provide us with any additional capital.We may not be successful in raising the capital we will need. Other than as disclosed above, we do not know of any: ● trends, events or uncertainties that have had, or are reasonably expected to have, a material impact on our revenues or expenses. ● trends, demands, commitments, events or uncertainties that will result in, or that are reasonably likely to result in, any material increase or decrease in liquidity; or ● significant changes in expected sources and uses of cash. Contractual Obligations The following shows our contractual obligations as of March 31, 2014, which reflects the notes that were converted into shares of our common stock on March 31, 2014. Amounts Due in Description Total Thereafter 12% convertible notes $ - $ $ - Mortgage on Pueblo Building $ Office Rental $ - $ - Contracted leasehold improvements $ - 10 Critical Accounting Policies See Note 2 to the financial statements included as part of this prospectus for a description of our critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. Off-Balance Sheet Arrangements We did not have any off-balance sheet arrangements that are reasonably likely to have a current or future material effect on our financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources. BUSINESS On August 14, 2013, we acquired approximately 94% of the outstanding common stock of Advanced Cannabis Solutions, Inc. (“ACS”) in exchange for 12,400,000 shares of our common stock. In connection with the acquisition: ● Robert Frichtel was appointed as a director and as our Principal Executive and Financial Officer; ● Robert Lopesino was appointed as our Vice President; ● Steven Tedesco and Robert Carrington, Jr., resigned as our officers and directors; and ● we purchased 8,000,000 shares of common stock from a former officer and caused these shares to be returned to treasury and cancelled. On October 1, 2013 we changed our name to Advanced Cannabis Solutions, Inc.On November 19, 2013 we acquired the remaining shares of Advanced Cannabis Solutions. We have two wholly owned subsidiaries: ACS Colorado Corp and Advanced Cannabis Solutions Corporation.Unless otherwise indicated all references to us include the operations of ACS Colorado Corp and Advanced Cannabis Solutions Corporation.Advanced Cannabis Solutions Corporation has one wholly owned subsidiary: ACS Corp. We plan to provide sophisticated services and solutions to the regulated cannabis industry throughout the United States by first acquiring, and then leasing, growing space and related facilities to licensed marijuana growers and dispensary owners for their operations.Tenants will pay rent and other fees to us for the use of the properties, all in compliance with applicable local and state laws and regulations.We plan to provide a variety of other services to the cannabis industry. Our initial focus will be on opportunities within Colorado, which has allowed its citizens to use medical marijuana since 2000.Voters in Colorado approved a ballot measure in November 2012 to legalize marijuana for adult use. 11 Starting Jan 1, 2014, adult Colorado citizens and visiting adults purchase marijuana without any medical licenses. On December 31, 2013 we purchased a property in Pueblo County, Colorado for $450,000.The property, which is located in a suburb of Pueblo, Colorado, consists of approximately three acres of land, a 5,000 square foot steel building, and a parking lot. The purchase price was paid with cash of $280,000 and a promissory note in the principal amount of $170,000.The note bears interest at 8.5% per year and is payable in monthly installments of principal and interest in the amount of $1,674. This note is amortizable over 15 years with a maturity date of December 31, 2018. The note is convertible at any time on or before the maturity date at $5 per common share. The property is zoned for growing marijuana and is leased to a medical marijuana grower until December 31, 2022.In addition to the monthly rent, the tenant will pay all property taxes and insurance associated with the property. The monthly rent on this property is as follows: Month (1) Rent 1 -0- 2-6 7-12 13-18 19-24 25-36 37-48 49-60 61-72 73-84 85-95 96- Beginning January 1, 2014. In addition to the monthly rent, the tenant will pay all property taxes and insurance associated with the property. We also agreed with the tenant to begin construction of an 8,000 sq. ft. light deprivation greenhouse on the property at a cost not to exceed $400,000.Construction is to begin no later than June 25, 2014. Depending on the availability of capital, wemay construct up to five additional green houses on this property. 12 Once construction is completed, rent will increaseby $100,000 annually for the duration of the lease.During the construction phase, the tenant will pay us a discounted rent for the time required for the construction of the greenhouse.Normal rent payments will commence once a final Certificate of Occupancy is issued. We have identified four properties that are currently under review for purchase and leaseback to licensed marijuana growers in Colorado.These projects include the purchase and leaseback of existing, currently operating facilities, as well as proposed new construction projects.These opportunities are in Denver and Pueblo counties, Colorado and can be purchased/constructed in the range of $750,000 to $5 million for each project. Our future plans will be dependent upon our ability to raise the capital required to acquire properties. Market Conditions According to the Colorado Department of Revenue, Colorado’s marijuana industry reported $45 million in recreational and medical marijuana in sales in January 2014, putting marijuana sales on pace to exceed $540 million for the year ending December 31, 2014. The national regulated marijuana market is estimated to be between $2 -$3 billion in 2014 and is expected to increase to $6 billion by 2018. In Colorado, the market was expanded in January 2014 to include adult use, including visitors from other states.Voters in Washington recently approved a ballot measure to legalize cannabis for adult use.Many experts predict that other states will follow Colorado and Washington in enacting legislation or approving ballot measures that expand the permitted use of cannabis. Government Regulation Marijuana is a Schedule-I controlled substance and is illegal under federal law.Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal laws. A Schedule I controlled substance is defined as a substance that has no currently accepted medical use in the United States, a lack of safety for use under medical supervision and a high potential for abuse. The Department of Justice defines Schedule 1 controlled substances as “the most dangerous drugs of all the drug schedules with potentially severe psychological or physical dependence.” If the federal government decides to enforce the Controlled Substances Act in Colorado with respect to marijuana, persons that are charged with distributing, possessing with intent to distribute, or growing marijuana could be subject to fines and terms of imprisonment, the maximum being life imprisonment and a $50 million fine. 13 As of December 16, 2013, 20 states and the District of Columbia allow its citizens to use Medical Marijuana.Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use.The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct law federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana.However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of federal laws.Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly.Any such change in the federal government’s enforcement of current federal laws could cause significant financial damage to us.While we do not intend to harvest, distribute or sell cannabis, we may be irreparably harmed by a change in enforcement by the Federal or state governments. Despite the Obama administration’s statements, the Department of Justice has stated that it will continue to enforce the Controlled Substance Act with respect to marijuana in Colorado to prevent: ● the distribution of marijuana to minors; ● criminal enterprises, gangs and cartels receiving revenue from the sale of marijuana; ● the diversion of marijuana from states where it is legal under state law to other states; ● state-authorized marijuana activity from being used as a cover or pretext for the trafficking of other illegal drugs or other illegal activity; ● violence and the use of firearms in the cultivation and distribution of marijuana; ● driving while impaired and the exacerbation of other adverse public health consequences associated with marijuana use; ● the growing of marijuana on public lands; and ● marijuana possession or use on federal property. General Our offices are located at 4445 North Park Dr. #102, Colorado Springs, CO 80907.We lease this space for $2,000 per month until April 2017. As of June 10, 2014 we had five full time employees and one part time employee. 14 MANAGEMENT Our current officers and directors are listed below. Directors are generally elected at an annual shareholders’ meeting and hold office until the next annual shareholders’ meeting, or until their successors are elected and qualified.Executive officers are elected by directors and serve at the board’s discretion. Name Age Position Robert L. Frichtel 50 Chief Executive Officer and Director Roberto Lopesino 36 Vice President Christopher Taylor 60 Chief Financial and Accounting Officer Information regarding our officers is shown below. Robert L.Frichtel, was appointed a director and as our Chief Executive Officer on August 14, 2013.Mr. Frichtel served as a managing partner of IBC Capital Group, a commercial real estate and finance company, since 2002.Between 1999 and 2001, Mr.Frichtel was the president and Chief Operating Officer of EOS Group, a division of Health Net, a NYSE listed healthcare company .Since 2001 Mr. Frichtel has consulted for numerous clients throughout the nation that are engaged in the medical marijuana business and has written articles for Bloomberg business regarding the cannabis industry .Mr. Frichtel received a Bachelor of Science degree in business administrative from Colorado State University in 1985. Roberto Lopesino was appointed Vice President on August 14, 2013.Since March 2013,hasoperated aconsulting business that studies and monitors the medicalmarijuana market in Colorado and consults to theindustry on marketpricing and trends.Since April 2011, Mr. Lopesino has operated a non-brokered commodities market for the commercial production of medical grade marijuana .Between August 2010 and March 2011, he was the owner and manager of North Boulder Wellness Center in Boulder, Colorado, a multi-site medical dispensary and producer of marijuana. Between November 2007 and March 2010, Mr. Lopesino operated and managed a company specializing in deep powder snowcat and heli skiing in the San Juan mountain range of Colorado.In February 2006, Mr.Lopesino founded, and until December 2007 operated, a multilingual title company specializing in real estate document preparation and closings.Mr.Lopesino studied engineering at Purdue University and the University of Colorado in Boulder. 15 Mr. Taylor was appointed as our Chief Financial and Accounting Officer September 23, 2013.Mr. Taylor is a Certified Public Accountant and has operated his own public accounting practice since July of 2001.Since 2010 Mr. Taylor has provided accounting services to approximately 50 marijuana dispensary clients in Colorado and Washington . We believe that Mr. Frichtel is qualified to act as our director due to his past experience in commercial real estate and the marijuana industry. The following table shows the compensation we paid to our officers for the years ended December 31, 2013 and 2012: Name and Principal Position Year Salary $ Bonus $ Stock Awards $ Option Awards $ All Other Compensation $ Total $ Robert Frichtel, Chief Executive Officer (1) 2013 Roberto Lopesino Vice President (1) Christopher Taylor Chief Financial Officer (2) Steven Tedesco (3) President and Chief Executive Officer Robert W. Carington, Jr. Chief Financial Officer (4) Mr. Frichtel and Mr. Lopesino were appointed officers on August 14, 2013. Mr. Taylor was appointed an officer on September 23, 2013. Mr. Tedesco resigned as an officer and director on August 14, 2013. Mr. Carrington resigned as an officer and director on August 14, 2013. The following shows the amounts we expect to pay to our officers and directors during the twelve months ending December 31, 2014 and the amount of time these persons expect to devote to us. Name Projected Compensation Percent of Time to be Devoted to the Our Business Robert L. Frichtel $ % Roberto Lopesino $ % Christopher Taylor $ % 16 We do not have employment agreements with any of our officers. Stock Option and Stock Bonus Plans.We do not have any stock option plans, although we may adopt one or more of such plans in the future. Long-Term Incentive Plans. We do not provide our officers or employees with pension, stock appreciation rights or long-term incentive plans. Employee Pension, Profit Sharing or other Retirement Plans.We do not have a defined benefit, pension plan, profit sharing or other retirement plan, although we may adopt one or more of such plans in the future. Compensation of Directors.In the period from June 5, 2013 (inception) toDecember 31, 2013, we did not compensate our directors for acting as such. Compensation Committee Interlocks and Insider Participation.Robert Frichtel, our only director, acts as our compensation committee.During the year ended December 31, 2013 none of our officers was a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of our directors or as a member of our compensation committee. 17 Related Party Transactions On June 30, 2013 ACS sold 1,000,000 shares of its common stock to Robert Frichtel and 1,150,000 shares of its common stock to Roberto Lopesino at a price of $0.001 per share.On June 30, 2013 ACS also sold 10,250,000 shares of its common stock to an unaffiliated group of private investors at a price of $0.001 per share.On August 14, 2013, the shareholders of ACS exchanged 12,400,000 shares of their ACS for 12,400,000 shares of our common stock. Subsequently, one unaffiliated person which received 2,000,000 shares in August 2013 transferred 100,000 shares to Christopher Taylor and 150,000 to another non-affiliated shareholder.The remaining 1,750,000 shares held by this person were returned to treasury and cancelled on January 14, 2014. During the period from June 5, 2013 to December 31, 2013, sales of $8,362 were made to Admiral Bay Resources and Running Foxes Petroleum, Inc., companies controlled by Steven Tedesco, our Chief Executive Officer at that time.During the period from June 5, 2013 to December 31, 2013, we paid employees of Atoka Colabs, LLC, $762 for producing the maps we sold.Atoka is also controlled by Mr. Tedesco. Both the related party revenue and employee expenses are classified as discontinued operations in the Statement of Operations.We recognized no related party revenues or employee costs in the three months ended March 31, 2014. PRINCIPAL SHAREHOLDERS The following table shows the beneficial ownership of our common stock as of the date of this prospectus by (i) each person whom we know beneficially owns more than 5% of the outstanding shares of its common stock; (ii) each of our officers; (iii) each of our directors; and (iv) all the officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Unless otherwise indicated, beneficial ownership is determined in accordance with the Rule 13d-3 promulgated under the Securities and Exchange Act of 1934, as amended, and includes voting or investment power with respect to shares beneficially owned. Name and Address Number of Shares Percentage of Class Robert L. Frichtel (1) % Roberto Lopesino (1) % Christopher Taylor (1) % All officers and directors as a group (three persons) % BGBW, LLC (2) % GTC House 18 Station Rd. Chesham Bucks HP5 1DH GB Address for this person is 4445 Northpark Drive, Suite 102, Colorado Springs, CO80907 (2) BGBW, LLC is controlled by Michael Kelsey. 18 SELLING SHAREHOLDERS The persons listed in the following table plan to offer the shares shown opposite their respective names by means of this prospectus. On August 14, 2013, we acquired 12,400,000 shares of Advanced Cannabis Solutions, Inc., (“ACS”) a private Colorado corporation, in exchange for 12,400,000 shares of our common stock. On November 19, 2013 we acquired the remaining 973,000 outstanding shares of ACS in exchange for the issuance of 973,000 shares of our common stock to the former shareholders of ACS.In connection with the transaction, we issued 973,000 Series A warrants to the former ACS shareholders in exchange for a like number of warrants held by the former ACS shareholders.The Series A warrants we issued have the same terms as the warrants exchanged by the former ACS shareholders. The selling shareholders named below acquired their shares and Series A warrants in connection with our November 19, 2013 acquisition of the remaining shares of ACS. Shares Issuable Upon the Name of Selling Exercise of Shares to be Shares Series A Sold in this Ownership Shareholder Owned Warrants Offering After Offering Tan, Erol Larson Orrick, Peter M. Michael, Edward A. Irons, Henry C. Jr. Jamieson, Raeleen B. Guest, Alexander M. Hynes, Gabriel W. Vaughn Family LLC Craig, Ann Robinette Jannelli, Gilbert G. Jannelli, Dominick G. Mackin, Mark Jensen, Michael S. Lackie, Hugh T. Blanchat, Kevin Summers, Jeremy Prazkik, Frank E. Jr. Reed, Amanda Verchick, Peter G. Ferro, Frank & Irene Topliff, James F. Cork Investments, Inc. Lenhart, Craig Chapman, Stephen R. 19 Shares Issuable Upon the Name of Selling Exercise of Shares to be Shares Series A Sold in this Ownership Shareholder Owned Warrants Offering After Offering Drozd, Hamilton Edward Vaughn, Cyrus Black, Thomas A. Carr, Douglas Meyers, Robert C. Smith, Laurence D. Culbertson, Jeffrey G. Emerald Barbajo GKG Investments LLC McKeown, Wendy Ruth Datsopoulos, Milton Yakely, Heather Doudney, Nathan Andres, Fabian Donato, Nicolo Mago, Anu Crowley, John & Patricia Cooper, David Shore, Cody Krull, Chad Miller, Perry Hansen Capital, LP Yelton III, Doran Dean Ben Savy Accounting, Inc. Fitterman, Yaffa DCHCI, LLC Shrira, Aaron Oyster, Matthew Tedesco, Steven Tedesco, Trevor 20 Shares Issuable Upon the Shares to be Name of Selling Shares Exercise of Sold in this Ownership Shareholder Owned Series A Warrants Offering After Offering Fitterman, Yaffa Attariwala, Joetey Carr, Douglas O'Brien, Bridgid M. Andersen, Sherry The controlling persons of the non-individual selling shareholders listed above are: Name of Selling Shareholder Controlling Person Vaughn Family LLC Cyprus Vaughn Cork Investments, Inc. Howard Crowley GKG Investments LLC D.J. Gregorek Hansen Capital, LP E.O. Hansen Ben Savy Accounting, Inc. Benjamin Sauy DCHCI, LLC David R. Coombs During December 2013 and January 2014 we sold convertible promissory notes in the principal amount of $2,135,000 to 34 accredited investors in connection with a Private offering which began on October 28, 2013. The notes bear interest at 12% per year, payable quarterly, mature on October 31, 2018 and are convertible into shares of our common stock, initially at a conversion price of $5.00 per share. On the date the private offering began, the closing price of our common stock was $3.90 per share.In March 2014 four persons converted notes in the principal amount of $255,000, plus accrued interest of $3,669, into 51,733 shares of our common stock. The Selling Shareholders named below are offering shares of our common stock which they may receive upon the conversion of their notes. Name of Selling Shares Share Issuable Upon Conversion Shares to be ­Sold in this Ownership Shareholder Owned of Notes Offering After Offering Barnette, Sharon and Sherry Black, Thomas A Brooks, Daniel Buehler, Jason Clark, Edward Datsopaulos, Mitton Eison, Paul Erickson, Dennis Goodgoin, Michael Gorden, Harold Griffin, Dennis Griffin, Lynn Jensen, Michael K&M Ag Construction Kaszycki, Deborah Lazarus, Shulamut Miller, Perry L. Moscariello, Michael Negrin, Alan Panayotou, Nickitas Postman, Warren Rodriguez, Daniel Stinnett, Ken Taglieri, Joseph Tedesco, Eleanor H. Tedesco, Steven Van Dusen, Donna VanderPloeg, Andrew Vaughn, Cyrus Young, Wayne 376,000 376,000 21 The controlling person of K&M Ag Construction is Mark Bjustrom. We paid a commission of $213,500 and a non-accountable expense allowance of $32,100 to the placement agent for the convertible note offering described above. The placement agent also received 213.5 Series B warrants for a total of 42,700 shares. Each Series B warrant allows the holder to purchase 200 shares of our common stock at a price of $5.00 per share.The Series B warrants expire on October 31, 2018. The Selling Shareholder named below is offering shares of our common stock which it may receive upon the exercise of the Series B warrants. Name of Selling Shares Share Issuable Upon Conversion Shares to be ­Sold in this Ownership Shareholder Owned of Notes Offering After Offering Spencer Edwards, Inc. The controlling person of the non-individual selling shareholder listed above is: Name Controlling Person Spencer Edwards, Inc. Donna Flemming On January 21, 2014 we entered into an agreement with Full Circle Capital Corporation whereby Full Circle agreed to provide us with capital pursuant to certain conditions.As part of this transaction, we sold Full Circle 1,000,000 Series C warrants.Each Series C warrant allows Full Circle to purchase one share of our common stock at an exercise price of $5.50 per share at any time on or before January 20, 2017.Full Circle paid $500,000 for the Series C warrants. Of the $500,000 proceeds from the warrant being issued to Full Circle Capital Corporation, $100,000 was retained by Full Circle Capital Corporation to cover legal and deal related expenses of future financing transactions. If Full Circle exercised its warrants on June 10, 2014, and sold all of the shares issuable upon the exercise of the warrants at the closing price of our common stock on June 10, 2014 ($11.15), Full Circle would receive a profit of $5,650,000 The Selling Shareholder named below is offering shares of our common stock which it may receive upon the exercise of the Series C warrants. Name of Selling Shares Share Issuable Upon Conversion Shares to be ­Sold in this Ownership Shareholder Owned of Notes Offering After Offering Full Circle Capital Corporation 22 The controlling person of the non-individual selling shareholder listed above is: Name Controlling Person Full Circle Capital Corporation Gregg J. Felton/John E. Stuart The shares of common stock owned by the selling shareholders may be offered and sold by means of this prospectus from time to time as market conditions permit, in the over-the-counter market, or otherwise, at prices and terms then prevailing or at prices related to the then-current market price, or in negotiated transactions. The shares of common stock may be sold by one or more of the following methods, without limitation: ● a block trade in which a broker or dealer so engaged will attempt to sell the securities as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker or dealer as principal and resale by such broker or dealer for its account pursuant to this prospectus; ● ordinary brokerage transactions and transactions in which the broker solicits purchasers; and ● face-to-face transactions between sellers and purchasers without a broker/dealer. In competing sales, brokers or dealers engaged by the selling shareholders may arrange for other brokers or dealers to participate.Brokers or dealers may receive commissions or discounts from selling shareholders in amounts to be negotiated.As to any particular broker-dealer, this compensation might be in excess of customary commissions.Neither we nor the selling stockholders can presently estimate the amount of such compensation.Notwithstanding the above, no FINRA member will charge commissions that exceed 8% of the total proceeds from the sale. The selling shareholders and any broker/dealers who act in connection with the sale of their securities may be deemed to be "underwriters" within the meaning of §2(11) of the Securities Acts of 1933, and any commissions received by them and any profit on any resale of the securities as principal might be deemed to be underwriting discounts and commissions under the Securities Act. If any selling shareholder enters into an agreement to sell his or her securities to a broker-dealer as principal, and the broker-dealer is acting as an underwriter, we will file a post-effective amendment to the registration statement, of which this prospectus is a part, identifying the broker-dealer, providing required information concerning the plan of distribution, and otherwise revising the disclosures in this prospectus as needed.We will also file the agreement between the selling shareholder and the broker-dealer as an exhibit to the post-effective amendment to the registration statement. The selling stockholders may also sell their shares pursuant to Rule 144 under the Securities Act of 1933. 23 We have advised the selling shareholders that they, and any securities broker/dealers or others who sell the common stock or warrants on behalf of the selling shareholders, may be deemed to be statutory underwriters and will be subject to the prospectus delivery requirements under the Securities Act of 1933.We have also advised each selling shareholder that in the event of a "distribution" of the securities owned by the selling shareholder, the selling shareholder, any "affiliated purchasers", and any broker/dealer or other person who participates in the distribution may be subject to Rule 102 of Regulation M under the Securities Exchange Act of 1934 ("1934 Act") until their participation in that distribution is completed.Rule 102 makes it unlawful for any person who is participating in a distribution to bid for or purchase securities of the same class as is the subject of the distribution.A "distribution" is defined in Rule 102 as an offering of securities "that is distinguished from ordinary trading transactions by the magnitude of the offering and the presence of special selling efforts and selling methods".We have also advised the selling shareholders that Rule 101 of Regulation M under the 1934 Act prohibits any "stabilizing bid" or "stabilizing purchase" for the purpose of pegging, fixing or stabilizing the price of the common stock in connection with this offering. DESCRIPTION OF SECURITIES Common Stock We are authorized to issue 100,000,000 shares of common stock.Holders of common stock are each entitled to cast one vote for each share held of record on all matters presented to shareholders.Cumulative voting is not allowed; hence, the holders of a majority of our outstanding shares of common stock can elect all directors. Holders of common stock are entitled to receive such dividends as may be declared by the Board out of funds legally available and, in the event of liquidation, to share pro rata in any distribution of our assets after payment of liabilities.Our directors are not obligated to declare a dividend.It is not anticipated that dividends will be paid in the foreseeable future. Holders of common stock do not have preemptive rights to subscribe to any additional shares which may be issued in the future.There are no conversion, redemption, sinking fund or similar provisions regarding the common stock.All outstanding shares of common stock are fully paid and non-assessable. Warrants Series A Warrants As of the date of this prospectus we had 973,000 outstanding Series A warrants.Each Series A warrants entitles the holder to purchase one share of our common stock at a price of $10.00 per share.The Series A Warrants expire on the earlier of August 1, 2016, or twenty days following written notification from us that our common stock had a closing bid price at or above $12.00 for any ten consecutive trading days. This condition has been met as of April 30, 2014; however, the Company has chosen not to force this conversion feature at this time. 24 Series B Warrants As of the date of this prospectus we had 213.5 Series B warrants outstanding.Each Series B warrant allows holder to purchase 200 shares of our common stock at an exercise price of $5.00 per share at any time on or before October 31, 2018, a total of 42,700 shares. Series C Warrants As of the date of this prospectus we had 1,000,000 outstanding Series C warrants.Each Series C warrant allows the holder to purchase one share of our common stock at an exercise price of $5.50 per share at any time on or before January 20, 2017. Preferred Stock We are authorized to issue 5,000,000 shares of preferred stock.Shares of preferred stock may be issued from time to time in one or more series as may be determined by the Board of Directors.The voting powers and preferences, the relative rights of each such series and the qualifications, limitations and restrictions of each series will be established by the Board of Directors.Our directors may issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of our common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in transactions such as mergers or tender offers if these transactions are not favored by management.As of the date of this prospectus we had not issued any shares of preferred stock. Convertible Notes As of the date of this prospectus we had outstanding convertible promissory notes in the principal amount of $1,880,000. The notes bear interest at 12% per year, payable quarterly, mature on October 31, 2018 and are convertible into shares of our common stock, initially at a conversion price of $5.00 per share. Transfer Agent and Registrar Our transfer agent is: Corporate Stock Transfer 3200 Cherry Creek South Drive, Suite 430 Denver, CO 80209 (303) 282-4800 LEGAL PROCEEDINGS We are not involved in any legal proceedings and we do not know of any legal proceedings which are threatened or contemplated. 25 INDEMNIFICATION Our Bylaws authorize indemnification of a director, officer, employee or agent against expenses incurred by him in connection with any action, suit, or proceeding to which he is named a party by reason of his having acted or served in such capacity, except for liabilities arising from his own misconduct or negligence in performance of his duty.In addition, even a director, officer, employee, or agent found liable for misconduct or negligence in the performance of his duty may obtain such indemnification if, in view of all the circumstances in the case, a court of competent jurisdiction determines such person is fairly and reasonably entitled to indemnification.Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers, or controlling persons pursuant to these provisions, we have been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is therefore unenforceable. AVAILABLE INFORMATION We have filed with the Securities and Exchange Commission a Registration Statement on Form S-1 (together with all amendments and exhibits) under the Securities Act of 1933, as amended, with respect to the Securities offered by this prospectus.This prospectus does not contain all of the information set forth in the Registration Statement, certain parts of which are omitted in accordance with the rules and regulations of the Securities and Exchange Commission.For further information, reference is made to the Registration Statement which may be read and copied at the Commission’s Public Reference Room. We are subject to the requirements of the Securities and Exchange Act of 1934 and are required to file reports and other information with the Securities and Exchange Commission.Copies of any such reports and other information filed by us can also be read and copied at the Commission’s Public Reference Room. The Public Reference Room is located at100F Street, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding public companies.The address of the site is http://www.sec.gov. 26 ADVANCED CANNABIS SOLUTIONS (A DEVELOPMENT COMPANY) Financial Statements TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statement of operations F-3 Statements of cash flows F-4 Statements of changes in stockholders’ equity F-5 Notes to financial statements F-6 – F-15 F-1 Cutler & Co., LLC 12191 W. 64th Street, Suite 205 B Arvada, CO80004 Telephone (303) 968-3281 Fax (303)456-7488 www.cutlercpas.com Board of Directors Advanced Cannabis Solutions, Inc. Colorado Springs, Colorado, 80907 We have audited the accompanying consolidated balance sheet of Advanced Cannabis Solutions, Inc. (a development stage company) as of December 31, 2013 and the related consolidated statement of operations, changes in stockholders' equity and cash flows for the period from June 5, 2013 (Inception) to December 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Advanced Cannabis Solutions, Inc. and its subsidiary companies as of December 31, 2013, and the results of their operations, changes in stockholders’ equity and cash flows for the period from June 5, 2013 (Inception) to December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Advanced Cannabis Solutions, Inc. and its subsidiary companies will continue as a going concern. As discussed in Note 3 to the financial statements the Company has suffered losses and negative cash flow from operations since Inception which raises substantial doubt about their ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Arvada, Colorado /s/ Cutler & Co., LLC April 15, 2014 Cutler & Co., LLC F-2 ADVANCED CANNABIS SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets Cash $ Prepaid expenses Total current assets Property and equipment, net Total assets $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ Convertible notes payable (net of debt discount)– current portion Total current liabilities Long term liabilities Tenant deposits Convertible notes payable (net of debt discount) less current portion Total long term liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, no par value: 5,000,000 share authorized No shares issued and outstanding at December 31, 2013 - Common stock, no par value; 100,000,000 share authorized; 15,137,200 shares issued and outstanding on December 31, 2013 Deficit accumulated during development stage ) Total stockholders’ equity Total liabilities & stockholders’ equity $ See Accompanying Notes to Financial Statements F-3 ADVANCED CANNABIS SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF OPERATIONS From Inception (June 5, 2013) to December 31 From Inception (June 5, 2013) to December 31, Revenues $
